Citation Nr: 1117280	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  05-18 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability on an extraschedular basis prior to August 22, 2006.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1987 to November 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in March 2007 when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This case was again before the Board in March 2010, when the Board denied the TDIU claim on a schedular basis and remanded the claim for additional development, as well as for due process with respect to the Veteran's claim for an extraschedular rating pursuant to 38 C.F.R. § 4.16(b).  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Prior to August 22, 2006, the objective evidence of record does not show that the Veteran was unable to secure and follow a substantially gainful occupation by reason of her service-connected disabilities.






CONCLUSION OF LAW

Prior to August 22, 2006, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities on an extraschedular basis is not shown.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.16(b) (2010). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in August 2004.  The notice included the type of evidence needed to substantiate a claim for increase, namely, evidence that a disability had increased in severity and the effect that worsening has on the Veteran's employment.  The notice also included the type of evidence to support a TDIU claim, namely, evidence of the inability to secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities. 

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.  

As for content and timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  






Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on her behalf.  

The Veteran was afforded  VA examinations in October 2004, in July 2005, and in June 2008.  The VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and are adequate for rating.  

The VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history that, when considered with the other medical evidence of record, provide probative evidence adequate for rating.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

In September 2010, in accordance with 38 C.F.R. § 4.16(b), the RO referred the claim to the VA's Director of the Compensation and Pension Service for consideration of an extraschedular rating, who found that the Veteran was not entitled to total disability rating for compensation based on unemployability on an extraschedular basis.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.







REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Standard

A total disability rating may be assigned, where the schedular rating is less than total, when the individual is unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities or disabilities.  If there is only one such disability, it must be ratable at 60 percent or more.  If there are two or more disabilities, at least one disability must be ratable at 40 percent or more with sufficient additional disability to equal a combined rating of 70 percent or more.  38 C.F.R. § 4.16(a).

Where the schedular percentage requirements for total disability rating for compensation based on individual unemployability have not been met, an extraschedular rating may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  Consideration is given to the Veteran's service-connected disabilities, employment history, educational and vocation attainments, and any other applicable factor.  38 C.F.R. § 4.16(b).

Facts and Analysis

The record shows that the Veteran was granted TDIU pursuant to the schedular standards set forth in 38 C.F.R. § 4.16(a), effective August 22, 2006, based on the service-connected disabilities of lumbar degenerative disc disease, gastric ulcer, right leg radiculopathy due to lumbar degenerative disc disease, and posttraumatic stress disorder.  As discussed above, the issue concerning entitlement to schedular TDIU under 38 C.F.R. § 4.16(a) is no longer a part of the current appeal.  

What is before the Board at present is entitlement to TDIU on an extraschedular basis for the period before August 22, 2006, when the schedular requirements were not met.


The evidence of record, including VA treatment records show, that the Veteran sustained an injury to her right ankle while working at a skateboard park on July 12, 2006.  The evidence of record also shows that the Veteran was unemployed from July 12, 2006, and before the assigned schedular total disability rating took effect on August 22, 2006, during which time the combined rating for the service-connected disabilities was 50 percent, less than the minimum schedular requirements for a total disability rating for compensation.  

Records of the Social Security Administration show that the Veteran was awarded disability benefits from June 16, 2006, the date of her ankle fracture, and that the ankle disability was subsequently service-connected with an assigned effective date in June 2007. 

Inasmuch as the record shows that the Veteran was still employed as of July 12, 2006, the date she sustained the subsequently service-connected ankle fracture, unemployability prior to that date is not shown.  The fact that the Veteran was engaged in work on that day illustrates that she was employable up to that point, despite her service-connected disabilities.  In short, she was able to obtain employment despite any physical limitations up until the time of the ankle fracture.  A finding of unemployability prior to that time is not supported by the facts.

Between July 12, 2006, and August 22, 2006, the Board concedes that the Veteran may well have been unable to perform substantially gainful employment as a result of her physical disabilities alone.  However, such an assessment would, of necessity, involve consideration of the right ankle injury, as that was the only change in her physical condition between the two dates.  And the right ankle injury was not service-connected at that time.  The Veteran only sought service connection for this disability on August 29, 2006, which was after the assigned effective date for TDIU.  





By law, the date of service connection cannot be prior to the date the claim for service connection is filed.  38 C.F.R. § 3.400(b)(2).  Until the right ankle disability was service-connected, it could not be considered in determining whether the Veteran was unemployable as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to a total disability rating for compensation based on individual unemployability on an extraschedular basis prior to August 22, 2006, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


